Citation Nr: 0116498	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  96-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for genital herpes.

(The issue of entitlement to waiver of an overpayment of 
vocational rehabilitation subsistence benefits, Docket # 00-
13 570, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from October 1973 to 
December 1974, from February 1982 to April 1987, and from 
June 1992 to March 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board remanded the claim of service connection for 
genital herpes in November 1999 for additional development, 
specifically, to obtain any additional service medical 
records from the National Personnel Records Center (NPRC), to 
include laboratory reports dated in 1982 and any records of 
treatment from the Mountain Home Air Force Base.  The RO 
initiated a search inquiry in December 1999, but was advised 
by a response received in March 2001 that no additional 
service medical records were currently available, although it 
appears from the indicated reply ("none yet") that the 
search inquiry was still pending.  Nevertheless, while this 
matter was in development, the appellant perfected an appeal 
as to the claim of waiver of overpayment of vocational 
rehabilitation subsistence benefits, which is the subject of 
a separate decision of the Board, as noted above on the title 
page.  As a result of the appeal on the waiver claim, the 
three-volumes claims file was transferred to the Board in 
April 2001 for appellate review before any further 
development or adjudication action could taken by the RO with 
regard to the claim of service connection for genital herpes.  
Hence, the Board will remand this claim for completion of the 
development and adjudication action ordered by its November 
1999 remand.

The RO is further advised that the claim of service 
connection for genital herpes is subject to appropriate 
development and adjudication pursuant to the newly enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (hereinafter the VCAA).  The 
VCAA eliminated the concept of a well-grounded claim and the 
enhanced the obligations of VA with respect to the duty to 
notify and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or, as in this case, filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  The Board 
notes that the claim of service connection for genital herpes 
was denied on the specific grounds that it was not well 
grounded; accordingly, under Karnas, this claim must be 
readjudicated on the merits.  As the changes in the law 
enacted by the VCAA are clearly more favorable to the 
appellant, the RO must readjudicate this claim under the 
letter and spirit of the new law.  Moreover, because the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA with respect 
to claim, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001) (Secretary's motion 
for panel reconsideration denied, 2001 U. S. App. Vet. Claims 
LEXIS, April 27, 2001).  Regarding its authority to review 
the Board's decision on appeal, the Court in Holliday stated 
that even assuming that it could divine in the first instance 
on the particular facts of a particular case that no amount 
of additional evidence could change an adverse outcome, it 
could not obviate in the first instance the requirement for 
the Secretary to provide notice to the claimant as to what 
was required for a claim to be successful under the VCAA's 
newly-created duty-to-notify provisions, 38 U.S.C. 
§§ 5102(b), 5103(a).  Id.  The Board must therefore remand 
the appealed claim because it has not been developed at the 
RO-level under the VCAA provisions.  Id.

The Board finds that further medical-evidentiary development 
for the claim of service connection for genital herpes is 
indicated under the new law.  Specifically, the appellant 
should be examined to determine the nature and etiology of 
any diagnosed herpes disorder, as there is sufficient 
evidence in the claims file under the criteria set forth 
under the revised section 5103(d) of the VCAA to mandate an 
examination.

Finally, the RO is advised that the claim of service 
connection for bilateral retinal cysts that was finally 
denied as not well grounded by the Board's November 26, 1999, 
decision will require readjudication under section 7(b) of 
the VCAA.  Paragraph (2) of section 7(b) defines denials or 
dismissals contemplated under this section as those that meet 
the following two criteria: (A) they became final "during 
the period beginning on July 14, 1999, and ending on the date 
of enactment" of the VCAA, November 9, 2000, and (B) they 
were issued because the claim was not well grounded.  Id. at 
2099-2100.  VA's General Counsel recently held that in a case 
such as this one, where the final denial was made by the 
Board, it is unnecessary for the Board to vacate its decision 
to be readjudicated under section 7(b), and that as a 
practical matter, the decision should be treated as if it has 
no effect.  See VAOPGCPREC 3-2001, dated January 21, 2001.  
The General Counsel added that the RO should note the fact 
that a superior tribunal (in this case, the Board) has denied 
the claim and cite section 7(b) of the VCAA as authority for 
deciding the claim again, "as if the denial or dismissal had 
not been made," regardless of the superior tribunal's 
decision.  Id.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should send a follow-up 
inquiry to the NPRC in St. Louis, 
Missouri, for the purpose of requesting 
copies of any additional service medical 
and clinical records which correspond to 
medical treatment provided to the 
appellant of any kind (inpatient, 
outpatient, dispensary, field station, 
etc.) for his periods of active duty in 
the Air Force from October 1973 to 
December 1974, from February 1982 to 
April 1987, and from June 1992 to March 
1993.  The RO should request NPRC to 
specifically search for any available 
records (administrative and medical) 
associated with laboratory reports dated 
in 1982 and any records from the Mountain 
Home Air Force Base.  The NPRC should be 
requested to proceed with all reasonable 
alternative-source searches that may be 
indicated by this request.  Further, the 
RO itself should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, to include 
directly contacting the Mountain Home Air 
Force Base medical facility.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

2.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  With respect to the above, all 
attempts to obtain medical records which 
are ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  
Additionally, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any Federal 
government records (VA and Air Force) 
while the case is under development on 
remand until it becomes reasonably 
certain that such records cannot be 
obtained because they do not exist or 
until it becomes reasonably certain that 
further efforts to obtain records from 
the such sources would be futile.

4.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for an appropriate VA 
compensation examination to address the 
nature and etiology of the genital herpes 
disorder for which service connection is 
being sought.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA physician 
should determine whether the appellant 
currently has genital herpes or residuals 
thereof, and if so, render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
for same was incurred/aggravated during 
the appellant's periods of active duty 
military service.  The physician should 
also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from genital 
herpes or residuals thereof.  The VA 
physician must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

5.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

7.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for genital herpes 
with consideration given to all of the 
evidence of record.  In this regard, the 
RO should address the claim on the merits 
after ensuring that all duty-to-notify 
and duty-to-assist provisions have been 
fulfilled.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The RO should allow the 
appellant an appropriate period of time 
for response.

8.  Pursuant to section 7(b)(1) of the 
VCAA, the RO must formally develop and 
readjudicate the claim seeking 
entitlement to service connection for 
bilateral retinal cysts.  The RO should 
address this claim on the merits after 
ensuring that all duty-to-notify and 
duty-to-assist provisions have been 
fulfilled.  In connection with this 
action, all appropriate evidentiary-
medical development should be undertaken, 
all raised theories of entitlement 
considered, and notice of the RO's 
decision regarding the claim, to include 
notice of his appellate rights attaching 
thereto, should be furnished in 
accordance with established claims 
processing procedures.  However, if this 
claim is denied but no disagreement is 
filed, it should not be certified to the 
Board unless all applicable appellate 
procedures are followed, to include 
perfection of an appeal to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


